

117 HR 3913 IH: Renter Protection Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3913IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. McHenry (for himself, Mr. Lucas, Mr. Posey, Mr. Luetkemeyer, Mr. Huizenga, Mrs. Wagner, Mr. Barr, Mr. Williams of Texas, Mr. Hill, Mr. Emmer, Mr. Zeldin, Mr. Loudermilk, Mr. Mooney, Mr. Davidson, Mr. Budd, Mr. Kustoff, Mr. Hollingsworth, Mr. Gonzalez of Ohio, Mr. Rose, Mr. Steil, Mr. Gooden of Texas, Mr. Timmons, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for expedited payment of emergency rental assistance funds, and for other purposes.1.Short titleThis Act may be cited as the Renter Protection Act of 2021.2.Emergency rental assistance(a)ARPA fundsNotwithstanding any inconsistent provision of section 3201 of the American Rescue Plan Act of 2021 (15 U.S.C. 9058c(a)(1)), amounts made available under subsection (a)(1) of such section shall be subject to the following requirements:(1)PaymentAny amounts allocated to an eligible grantee that, as of July 1, 2021, have not been paid to the eligible grantee shall be paid (but not reallocated) to the eligible grantee in accordance with section 501(b) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(b)), except that such section 501(b)(1)(A)(i) shall be applied to such amounts by substituting the Renter Protection Act of 2021 for this section.(2)Use for rental arrears; treatmentAny amounts described in paragraph (1) and any amounts that have been paid to an eligible grantee under such section 3201 but have not been used, as of July 1, 2021, to assist an eligible household, shall be—(A)used only to provide financial assistance specified in paragraph (6) of section 501(c) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(c)(6)), as added by subsection (b) of this section; and(B)treated as having been paid to such eligible grantee pursuant to such section 501(a) and shall be subject to the provisions of such section 501, as amended by this section, except to the extent inconsistent with this section.(b)Requirement To use Consolidated Appropriations Act funds for rental arrearsSubsection (c) of section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(c)), is amended by adding at the end the following new paragraph:(6)Requirement to use assistance for rental arrearsNotwithstanding any other provision of this subsection, effective July 1, 2021, any funds paid to an eligible grantee pursuant to subsection (a) that have not been used to assist an eligible household shall be used only to provide financial assistance to eligible households solely for the payment of rent arrears under paragraph (2)(A)(ii) of this subsection..(c)Availability of fundsParagraph (1) of section 501(e) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(e)(1)), is amended by striking September 30, 2022 and inserting December 31, 2021.